Citation Nr: 0615408	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

In June 2004, the RO granted service connection for tinnitus 
and awarded full benefits.  In July 2004, the veteran filed 
his substantive appeal limited to the issue found on the 
title page.


FINDING OF FACT

The competent and probative evidence of record shows the 
veteran never entered the territory of the Republic of 
Vietnam between January 1962 and May 1975 and preponderates 
against a finding that the veteran's basal cell carcinoma is 
related to service.  Basal cell carcinoma also was not shown 
within one year following separation from service.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in service nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board notes that the veteran's VA examination does not 
include findings for his skin disorder claim.  As the record 
does not indicate the veteran's basal cell carcinoma was 
associated with service and there is no competent evidence in 
the record that it has reoccurred since October 1999, the 
Board finds that a VA medical examination or opinion is not 
necessary in this appeal.  See 38 U.S.C.A. § 5103(A)(d).  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in November 2002 and February 
2003.  By these letters, the RO notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
In these letters, the veteran was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a veteran provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letters were issued before 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  All VA notices 
must be read in the context of prior, relatively 
contemporaneous communications to the veteran.  See Mayfield, 
supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the veteran with notice of missing 
information and evidence that will assist in substantiating 
all the elements of the claim.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 2006).  In the 
Mayfield case, the Court addressed the meaning of prejudicial 
error in the context of the VCAA duty-to-notify.  Mayfield, 
supra.  Here, the Board finds no possibility of prejudicial 
error to the veteran.  As explained below, the evidence of 
record is not sufficient to support a grant of service 
connection for the veteran's basal cell carcinoma.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice as to these matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by service.  

The Court has consistently held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

The record shows the veteran served topside as depth charge 
and torpedo man on the USS MADDOX which was stationed in the 
Gulf of Tonkin off the coast of Vietnam in August and 
September 1964.

The veteran's service medical records do not reflect any 
treatments for basal cell carcinoma or any complaints related 
to skin disorders.  Upon examination for discharge in March 
1965, no skin or lymphatic abnormalities were noted.  

Two August 1994 private medical records reflect the presence 
of, and diagnosis of, basal cell carcinoma on the veteran's 
forehead and right cheek.  

An August 1997 private medical record reflects spots on the 
left arm and right shoulder were noted red and sore for two 
weeks.  A scar where basal cell was removed two years before 
was noted a little sensitive as well as that small residuals 
might be recurring.  

A January 1998 private medical record shows a spot of 
possible skin cancer on the forehead.  

Two October 1999 private medical records disclose an 
operation to excise a lesion, which measured 0.5 centimeters 
(cm.) by 0.6 cm. from the veteran's right upper back.  Due to 
the hole left by excision of the tumor, it was noted that 
deeper layers of skin were reconstructed before the suture 
line was closed and layered closure was required to prevent 
any deformity.  The tumor was noted as basal cell carcinoma 
while another removed nodule was benign.  

In written statements dated in September and November 2003, 
the veteran contended his basal cell carcinoma was due to 
exposure to the sun while serving on the MADDOX without 
benefit of sun screen or protection.  

In addition to direct incurrence in service, there are some 
disorders, including basal cell carcinoma, that may be 
presumed to have been incurred in service.  See  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The veteran claims service connection for basal cell 
carcinoma as a result of sun exposure while he was in naval 
service off the coast of Vietnam.  The veteran's service 
medical records do not reflect any mention of the veteran's 
current skin disorder, or any other skin disorder, so direct 
service connection for basal cell carcinoma is not possible.  
There is no indication of treatment for sun burn nor is there 
other indication of skin disorder during service.  Moreover, 
there is no showing of basal cell carcinoma within the post-
service year.  Finally, there is no clinical evidence that 
associates the basal cell carcinoma with any incurrence or 
event during service.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for basal cell carcinoma to include as due to 
herbicide exposure must be denied.



ORDER

Service connection for basal cell carcinoma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


